               Case 19-12606-KBO              Doc 301        Filed 01/16/20        Page 1 of 21



                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
         CELADON GROUP, INC., et al.,1                         : Case No. 19-12606 (KBO)
                                                               :
         Debtors.                                              : (Jointly Administered)
                                                               :
---------------------------------------------------------------x

      MOTION OF THE DEBTORS FOR ENTRY OF AN ORDER (I) AUTHORIZING
       THE PRIVATE SALE OF CERTAIN NONRESIDENTIAL REAL PROPERTY
      LOCATED IN WINNIPEG, MANITOBA, CANADA FREE AND CLEAR OF ALL
    LIENS, CLAIMS, ENCUMBRANCES AND OTHER INTERESTS, (II) AUTHORIZING
     THE SELLER TO ASSUME AND ASSIGN CERTAIN EXECUTORY CONTRACTS,
                  AND (III) GRANTING OTHER RELATED RELIEF

        Celadon Group, Inc. and its affiliated debtors (collectively, the “Debtors”), by and through

their counsel, DLA Piper LLP (US), hereby submit this motion (the “Motion”) for entry of an

order, substantially in the form attached hereto as Exhibit A, (i) approving the private sale of

nonresidential real property located at 50 Omands Creek Boulevard, Winnipeg, Manitoba, Canada,

which property includes (a) 13.51 acres of land, (b) an industrial building with approximately

17,079 square feet, and (c) all apparatus, machinery and equipment affixed to and used in




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Celadon Group, Inc. (1050); A R Management Services, Inc. (3604); Bee Line, Inc. (5403);
Celadon Canadian Holdings, Limited (2539); Celadon E-Commerce, Inc. (2711); Celadon International Corporation
(5246); Celadon Logistics Services, Inc. (0834); Celadon Mexicana, S.A. de C.V. (6NL7); Celadon Realty, LLC
(2559); Celadon Trucking Services, Inc. (6138); Distribution, Inc. (0488); Eagle Logistics Services Inc. (7667);
Hyndman Transport Limited (3249); Jaguar Logistics, S.A. de C.V. (66D1); Leasing Servicios, S.A. de C.V. (9MUA);
Osborn Transportation, Inc. (7467); Quality Companies LLC (4073); Quality Equipment Leasing, LLC (2403);
Quality Insurance LLC (7248); Servicios Corporativos Jaguar, S.C. (78CA); Servicios de Transportación Jaguar, S.A.
de C.V. (5R68); Stinger Logistics, Inc. (3860); Strategic Leasing, Inc. (7534); Taylor Express, Inc. (9779);
Transportation Insurance Services Risk Retention Group, Inc. (7197); Vorbas, LLC (8936). The corporate
headquarters and the mailing address for the Debtors listed above is 9503 East 33rd Street, One Celadon Drive,
Indianapolis, IN 46235.



EAST\171629886.1
               Case 19-12606-KBO              Doc 301        Filed 01/16/20        Page 2 of 21



connection with the operation and occupancy of such property (the “Winnipeg Property”),2 as

contemplated by that certain Offer to Purchase and Acceptance (the “Purchase Agreement”),

attached as Exhibit 1 to the Proposed Order, between Debtor Hyndman Transport Limited (the

“Seller”) and 2925924 Manitoba Ltd. (the “Purchaser”), free and clear of claims, liens,

encumbrances and interests (except as set forth in the Purchase Agreement), (ii) if applicable,

authorizing the Seller to assume certain executory contracts (the “Assumed Contracts”)3, and to

assign the Assumed Contracts to the Purchaser pursuant to the Purchase Agreement; and (iii)

granting related relief. In support of this Motion, the Debtors respectfully state as follows:

                                     PRELIMINARY STATEMENT

        1.       The proposed sale of the Winnipeg Property has been co-marketed throughout the

Debtors’ chapter 11 cases, by the Debtors’ real estate agent in Canada, Colliers International (the

“Colliers”) and Jones Lang LaSalle (“JLL”), as part of the Debtors’ Remaining Assets (as defined

in the Remaining Assets Bidding Procedures Motion (defined below)), subject to the Motion of

the Debtors for Orders: (I)(A) Approving Bidding Procedures and Bid Protections, (B) Permitting

Debtors to Designate Stalking Horse Purchaser(s) and Grant Bid Protections, (C) Scheduling a

Hearing to Consider Approval of the Sale of Assets, (D) Approving Form and Manner of Notice

of Sale, and (E) Granting Related Relief; and (II)(A) Authorizing and Approving the Sale of

Substantially All Assets of Certain of the Debtors Free and Clear of Liens, Claims, Interests, and

Encumbrances, (B) Authorizing the Assumption and Assignment of Certain Executory Contracts



2
       The full, legal description of the Winnipeg Property can be found under “Exhibit A” to the Purchase
Agreement.
3
         The “Assumed Contracts” certain contracts related to services and maintenance (including security,
maintenance and janitorial services) performed on the Winnipeg Property, and other unexpired executory contracts
regarding the Winnipeg Property and all related chattels thereon, that the Purchaser designates to be assumed by the
Debtors and assigned at the closing of the sale. The Debtors do not believe there are any equipment leases or other
leases that are subject to the sale.
                                                         2

EAST\171629886.1
                 Case 19-12606-KBO              Doc 301       Filed 01/16/20         Page 3 of 21



and Unexpired Leases, and (C) Granting Related Relief [D.I. 79] (the “Remaining Assets Bidding

Procedures Motion”), which was approved in part by the bidding procedures order entered [D.I.

219]. The marketing process involved extensive business discussions, including telephone calls,

in-person meeting between and among senior management, and numerous parties’ business and

legal teams and various advisors. As a result of these marketing efforts, the Debtors received

several indications of interest or offers to purchase the Winnipeg Property, including the indication

of interest and offer that the Debtors received from the Purchaser. The Purchaser’s offer was

superior to the other expressions of interest that the Debtors received and was at or above the

Debtors’ expectations of value should the Debtors subject the Winnipeg Property to the Auction

(as defined below). Thus, the Debtors proceeded with negotiating the Purchase Agreement.

          2.       As a result of substantial arm’s length negotiations between the Purchaser and the

Debtors, the Purchaser agreed to purchase the Winnipeg Property for Canadian (“CAN”)

$4,250,0004 (the “Purchase Price”) subject to the Purchase Agreement.

          3.       While the Winnipeg Property could be put up for sale subject to the auction

contemplated by the Remaining Bidding Procedures Motion, which is currently scheduled to be

held January 22, 2020 (the “Auction”), as stated above, the terms offered by the Purchaser are

materially superior to the terms that the Debtors could hope to achieve at the Auction. Given that

(a) thus far, other potential bids and indications of interest in connection with the marketing of the

Winnipeg Property have not exhibited value or interest comparable to the proposed sale, and (b)

nothing in the Purchase Agreement prohibits the Debtors from consummating any alternative




4
          Approximately US$3,254,225 as of the prevailing international exchange rates as of the date of filing this
Motion.
                                                          3

EAST\171629886.1
                Case 19-12606-KBO              Doc 301       Filed 01/16/20        Page 4 of 21



transaction that, in the Debtors’ business judgement will maximize the value of their estates5

(subject to the Break-Up Fee, defined below), the Debtors believe in their business judgment and

in consultation with the Consultation Parties6 that it is unlikely the Auction will lead to a higher or

otherwise better bid for the Winnipeg Property. Accordingly, the Debtors seek to sell the

Winnipeg Property to the Purchaser, pursuant to a private sale, free and clear of all liens, claims,

encumbrances and other interests.

        4.       For these reasons, and as set forth more fully below, the relief sought by this Motion

should be granted.

                                      JURISDICTION AND VENUE

        5.       The United States Bankruptcy Court for the District of Delaware (this “Court”) has

jurisdiction over these chapter 11 cases, the Debtors, property of the Debtors’ estates and this

matter under 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the

United States District Court for the District of Delaware, dated February 29, 2012. This is a core

proceeding within the meaning of 28 U.S.C. § 157(b)(2).

        6.       Pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”),

the Debtors consent to the entry of a final judgment or order with respect to the Motion if it is




5
         The Debtors reserve the right to exercise their fiduciary duties and terminate the Purchase Agreement should
another party submit a bona fide binding offer and good faith deposit to purchase the Winnipeg Property for higher or
otherwise better consideration.
6
          In accordance with the Order: (I)(A) Approving Bidding Procedures and Bid Protections, (B) Permitting
Debtors to Designate Stalking Horse Purchaser(s) and Grant Bid Protections, (C) Scheduling a Hearing to Consider
Approval of the Sale of Assets, (D) Approving Form and Manner of Notice of Sale, and (E) Granting Related Relief;
and (II)(A) Authorizing and Approving the Sale of Substantially All Assets of Certain of the Debtors Free and Clear
of Liens, Claims, Interests, and Encumbrances, (B) Authorizing the Assumption and Assignment of Certain Executory
Contracts and Unexpired Leases, and (C) Granting Related Relief [D.I. 219], the Consultation Parties are: the
Committee, the DIP Agent, and MidCap Funding IV Trust.
                                                         4

EAST\171629886.1
                Case 19-12606-KBO         Doc 301      Filed 01/16/20    Page 5 of 21



determined that this Court, absent consent of the parties, cannot enter final orders or judgments

consistent with Article III of the United States Constitution.

       7.        Venue of these chapter 11 cases in this district is proper under 28 U.S.C. §§ 1408

and 1409.

       8.        The statutory bases for the relief requested in this Motion are sections 105, 363 and

365 of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 6004 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 6004-1(b)

                                          BACKGROUND

       9.        Celadon Group, Inc. and its affiliated debtors are one of the largest North American

truckload freight transportation carriers, providing point-to-point shipping, and specifically, long

haul, regional, local, dedicated, intermodal, temperature-protect, and expedited freight services

across the United States, Canada and Mexico. Amid industry-wide headwinds, including falling

freight rates, the Debtors began to experience liquidity constraints and worked with their key

stakeholders to identify a solution that would maximize enterprise value for the benefit of all

stakeholders.

       10.       On December 8, 2019 (the “Petition Date”), each Debtor filed with this Court a

voluntary petition for relief under chapter 11 of the Bankruptcy Code.

       11.       The Debtors continue to be in possession of their assets and manage their properties

as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. As of the

date hereof, no trustee or examiner has been appointed in the Debtors’ chapter 11 cases. On

December 18, 2019, the United States Trustee for the District of Delaware (the “U.S. Trustee”)

appointed an official committee of unsecured creditors [D.I. 111] (the “Committee”). The U.S.




                                                   5

EAST\171629886.1
                Case 19-12606-KBO              Doc 301       Filed 01/16/20        Page 6 of 21



Trustee has set January 22, 2020 at 2:30 p.m. (ET) for the meeting of creditors under section 341

of the Bankruptcy Code.

        12.      Additional factual background regarding the Debtors, including their business

operations, capital and debt structures, and the events leading to the filing of these chapter 11 cases,

is set forth in detail in the Declaration of Kathryn Wouters in Support of Chapter 11 Filings and

First Day Pleadings [D.I. 3] (the “First Day Declaration”),7 filed with this Court on the Petition

Date, which is fully incorporated into this Motion by reference.

                                           RELIEF REQUESTED

        13.      By this Motion, the Debtors seek entry of the Proposed Order, pursuant to sections

105, 363 and 365 of the Bankruptcy Code and Bankruptcy Rule 6004, and Local Rule 6004-1(b),

(i) approving the private sale of the Winnipeg Property to the Purchaser for cash consideration

equal to the Purchase Price, as set forth in the Purchase Agreement; (ii) authorizing the Seller to

assume the Assumed Contracts, and to assign the Assumed Contracts to the Purchaser pursuant to

the Purchase Agreement, and (iii) granting other related relief.

                                            BASIS FOR RELIEF

I.      THE PRIVATE SALE IS WARRANTED UNDER THE BANKRUPTCY CODE
        AND LOCAL RULES

A.      The Purchase Agreement is Typical, Customary, and Reasonable, and Entering into
        the Purchase Agreement is an Exercise of the Debtors’ Business Judgment.

        14.      The Debtors believe that the terms of the Purchase Agreement are typical,

customary, and reasonable under the circumstances, and should be entered into in the sound

exercise of the Debtors’ business judgment.



7
          Capitalized terms used but not otherwise defined in this Motion shall have the meanings ascribed to them in
the First Day Declaration.
                                                         6

EAST\171629886.1
                Case 19-12606-KBO             Doc 301       Filed 01/16/20        Page 7 of 21



        15.      Pursuant to Bankruptcy Rule 6004(f)(1), sales of property may be by private sale

or public auction. The paramount goal of either process is to maximize the proceeds of such sale

and the recovery for the estate. See In re Mushroom Transp. Co., 382 F.3d 325, 339 (3d Cir. 2004)

(noting that the debtor “had a fiduciary duty to protect and maximize the estate’s assets.”); see also

CFTC v. Weintraub, 471 U.S. 343, 352 (1985) (same); Cadle Co. v. Mims (In re Moore), 608 F.3d

253, 263 (5th Cir. 2010) (same).

        16.      In accordance with Local Rule 6004-1, the Purchase Agreement, in summary,

provides as follows:8

              a. Sale of Winnipeg Property. The Debtors are seeking approval for the sale of the
                 Winnipeg Property to the Purchaser by private sale for the purchase price of
                 CAN$4,250,000, and upon the terms and conditions set forth in the Purchase
                 Agreement.

              b. Free of Any and All Encumbrances. The sale will be free and clear of all claims,
                 liens, encumbrances and interests, with such claims, liens, encumbrances and
                 interests to attach to the net proceeds of the private sale enjoying the same extent
                 and priority as on the Winnipeg Property.

              c. Cure Costs. To the extent applicable, the Seller shall pay cure costs on the Assumed
                 Contracts. However, the Seller believes that it is current on all payments under
                 potential Assumed Contracts.

              d. Included Assets. In addition to the description of tee Winnipeg Property real estate
                 as described above, the Winnipeg Property includes: (i) the Assumed Contracts; (ii)
                 all buildings, structures, erections, improvements, appurtenances, rights, interests
                 and benefits enjoyed in connection therewith and fixtures situated in or upon all of
                 the Winnipeg Property and all systems, machinery and equipment used in
                 connection with the operation of the building and maintenance thereof, including
                 but not limited to all overhead rails, hoist and cranes, all electrical fixtures and
                 equipment, air conditioning freezing units and equipment, plumbing and bathroom
                 fixtures as installed, screens, storm windows and doors, window blinds, partitions,
                 power wiring and installations, pumps and compressors; (iii) all of Seller’s interest
                 in permits and licenses pertaining to the Winnipeg Property; and (iv) all of the



8
         This summary is qualified in its entirety by reference to the provisions of the Purchase Agreement. In the
event of any inconsistencies between this summary and the Purchase Agreement, the terms of the Purchase Agreement
shall govern.
                                                        7

EAST\171629886.1
               Case 19-12606-KBO              Doc 301       Filed 01/16/20        Page 8 of 21



                 Seller’s interest in all warranties and guarantees given to, assigned to, or benefitting
                 the Seller or the Winnipeg Property.

             e. Permitted Encumbrances. The sale of the Winnipeg Property shall be sold free and
                clear of all liens, charges and encumbrances, save and except for (a) such
                encumbrances as are usual and normal-course for a property of similar location and
                use, which do not negate the validity and marketability of title to the Winnipeg
                Property, including for utility services; (b) any caveat for charges or encumbrances
                placed on the Winnipeg Property through the Purchaser; or (c) certain caveats listed
                in the Purchase Agreement.

             f. Certain Conditions to Closing. The Seller and Purchaser will cause their
                respective counsel to enter into a document registration agreement to govern the
                electronic submission of the transfer/deed for the Winnipeg Property, among
                other things.

             g. Real Estate Fee and Real Estate Fee Indemnification. The Seller’s real estate agents
                are Colliers and JLL.9 The Purchaser’s real estate agent is Capital Commercial Real
                Estate Services Inc. (“Capital”). From the sale proceeds, the Seller will pay to
                Colliers and Capital, on a 55/45 basis, respectively, a real estate commission fee
                amounting to four percent (4%) of the Purchase Price (the “Real Estate Fee”),
                together with any and all goods and services taxes (if applicable) or any other taxes
                imposed on, or collectible by Colliers upon transfer of title to the Purchaser, subject
                to approval of this Court. The Real Estate Fee is to be paid by the procedures set
                forth in the Purchase Agreement, and shall be paid no later than the date on which
                title to the property is transferred to the Purchaser. Any Real Estate Fee, in whole
                or part, not paid on the date title to the property is transferred to the Purchaser shall
                be payable with interest calculated at the rate of 2% per month and compounded
                semi-annually.

                 The Seller shall indemnify the Purchaser for the Real Estate Fee, subject to approval
                 of this Court. The Seller will indemnify Colliers and Capital against any other
                 claims for commission, with the exception of JLL.

             h. Consent to Jurisdiction. The Purchaser will be deemed to have consented to the
                jurisdiction of the United States Bankruptcy Court for the District of Delaware, and
                have waived any and all rights to a jury trial in connection with any and all disputes
                relating to, arising from, or connected with the purchase and sale of the Winnipeg
                Property, and the construction or enforcement of the Purchase Agreement.




9
        Colliers and JLL have entered into separate agreement governing regarding the marketing process related to
the Winnipeg property. For the avoidance of doubt, the Seller shall pay all applicable Real Estate Fees (as defined
below) to Colliers and Capital, as applicable, and Colliers may divide any commissions with JLL per their separate
agreement.
                                                        8

EAST\171629886.1
                  Case 19-12606-KBO       Doc 301    Filed 01/16/20     Page 9 of 21



       17.         Pursuant to Local Rule 6004-1, a copy of the Proposed Order is attached to this

Motion as Exhibit A, and the executed Purchase Agreement is attached to the Proposed Order as

Exhibit 1. In compliance with Local Rule 6004-1(b)(iv), the Debtors further state:

             a. Sale to Insider. The Purchaser is not an insider of the Debtors, within the meaning
                of section 101(31) of the Bankruptcy Code.

             b. Agreements with Management. The Purchaser has not discussed or entered into any
                agreements with Debtors’ management or key employees regarding future
                compensation or employment.

             c. Releases. The Purchaser shall be responsible for all registration fees and land
                transfer taxes and sales taxes payable in connection with this transaction.

             d. Private Sale/No Competitive Bidding and Protections for the Purchaser. The
                Debtors are seeking approval for a proposed sale of the Winnipeg Property to the
                Purchaser by private sale free and clear of all liens, claims, encumbrances and other
                interests, and upon the terms and conditions set forth in the Purchase Agreement.
                While the Purchase Agreement provides for and allows the consummation of an
                alternative transaction, if the Seller terminates the Purchase Agreement in favor of
                a sale to a third party prior to the Closing, then the Purchaser shall be deemed to
                have earned a break-up fee in the amount of CAN$120,000 and the reimbursement
                of out-of-pocket expenses, subject to a cap of CAN$60,000 (CAD) (collectively,
                the “Break-Up Fee”). The Break-Up Fee shall be a super-priority administrative
                expense priority obligation under Section 364(c)(1) of the Bankruptcy Code with
                priority over all expenses of the kind specified in Sections 503(b) and 507(b) of the
                Bankruptcy Code.

             e. Diligence and Termination Period. The Purchaser shall have a period of forty-five
                (45) days from the execution of its Purchase Agreement to terminate the Purchase
                Agreement if the Purchaser (a) determines, in its sole discretion that the following
                are unsatisfactory: (i) the Purchaser’s examination of the diligence documentation
                listed in the Purchase Agreement and (ii) searches, surveys, physical inspections
                and/or soil tests of the Land and/or buildings and/or other Purchased Assets by such
                agents, consultants or other persons as it deems necessary, including all
                environmental searches and inquiries; and (b) cannot obtain a first mortgage of the
                property.

             f. Closing and Other Deadlines. The closing date of the private sale shall take place
                fifteen (15) days following the later of (a) the date the Court approves the sale
                contemplated herein, or (b) the waiver of each of the Seller’s conditions; unless
                otherwise agreed by the parties in writing (the “Closing”).

             g.    Good Faith Deposit. The Purchase Agreement requires the Purchaser to fund in
                   good faith, a deposit of CAN$200,000 (“First Deposit”) payable within three (3)
                                                  9

EAST\171629886.1
              Case 19-12606-KBO         Doc 301       Filed 01/16/20   Page 10 of 21



                business says of acceptance of the Purchaser’s offer. A further good faith deposit
                of CAN$200,000 shall be payable within five (5) business days following the
                satisfaction or withdrawal of all of the Purchaser’s and Seller’s conditions (“Second
                Deposit”). The First Deposit and Second Deposit will be held by the parties’ agents
                and be paid to the Seller on or before the Closing Date.

             h. Interim Arrangements with the Purchaser. The Debtors do not have any interim
                management or other agreement with the Purchaser.

             i. Use of Proceeds. The Purchase Agreement does not address the use of proceeds
                generated by the sale. All proceeds will be distributed pursuant to the Final DIP
                Order [D.I. 214], or as otherwise ordered by this Court.

             j. Tax Exemption. The Debtors are not seeking to have the sale declared exempt from
                taxes under section 1146(a) of the Bankruptcy Code.

             k. Record Retention. The Debtors will retain, or have reasonable access to, all records
                necessary for the administration of these chapter 11 cases.

             l. Sale of Avoidance Actions. The Debtors are not seeking to sell avoidance actions.

             m. Requested Findings as to Successor Liability. The Debtors are seeking to sell the
                Winnipeg Property free and clear of successor liability claims.

             n. Sale Free and Clear of Unexpired Leases. The Debtors seek to sell the Winnipeg
                Property free and clear of any unexpired leasehold interests or other rights.

             o. Credit Bid. The Purchase Agreement does not contemplate a right to credit bid.

             p. Relief from Bankruptcy Rule 6004(h). The Debtors are seeking relief from the
                fourteen-day (14) stay imposed by Bankruptcy Rule 6004(h) for the private sale.

       18.      While the Debtors believe the Purchase Agreement is in final, agreed form, the

Debtors request authorization to accept such modifications and edits to the Purchase Agreement

that are not materially burdensome or harmful to the estates as may be submitted by and agreed

upon between the Purchaser and the Debtors (in consultation with the Consultation Parties) in their

discretion and the Debtors’ business judgment without further order of the Court.




                                                 10

EAST\171629886.1
              Case 19-12606-KBO           Doc 301        Filed 01/16/20     Page 11 of 21



B.      The Sale of the Winnipeg Property is Appropriate Under Section 363(b)(1) of the
        Bankruptcy Code.

        19.     Debtors historically managed their real estate holdings by engaging in sale,

purchase and leasing transactions from time to time. Thus, the Debtors submit that this proposed

sale is within the ordinary course and may be consummated without Court approval.

        20.     Nevertheless, out of an abundance of caution, Debtors are seeking Court approval

of the sale of the Winnipeg Property including the protections afforded to the Purchaser in the

event the Debtors consummate an alternative transaction.

        21.     Bankruptcy Code section 363(b) governs transactions outside the ordinary course

of business involving property of the debtor’s estate. Specifically, that section provides, in relevant

part, that, “[t]he trustee, after notice and a hearing, may use, sell, or lease, other than in the ordinary

course of business, property of the estate….” 11 U.S.C. § 363(b).

        22.     The Debtors’ sale or use of property of the estates outside the ordinary course of

business should be approved by the Court if the Debtors can demonstrate a sound business

justification for the proposed transaction. See In re Del. & Hudson Ry. Co., 124 B.R. 169 (D. Del.

1991); Myers v. Martin (In re Martin), 91 F.3d 389, 394–95 (3d Cir. 1996) (citing Fulton State

Bank v. Schipper (In re Schipper), 933 F.2d 513 (7th Cir. 1991)).

        23.     Courts have applied the following four factors in determining whether a sound

business justification exists: (a) whether a sound business reason exists for the proposed

transaction; (b) whether fair and reasonable consideration is provided; (c) whether the transaction

has been proposed and negotiated in good faith; and (d) whether adequate and reasonable notice

is provided. See In re Del. & Hudson Ry. Co., 124 B.R. at 175–76 (adopting Lionel factors to

consider in determining whether sound business purpose exists for sale outside ordinary course of

business in this District); Lionel Corp., 722 F.2d at 1071 (setting forth the “sound business”

                                                    11

EAST\171629886.1
             Case 19-12606-KBO          Doc 301       Filed 01/16/20    Page 12 of 21



purpose test); In re Abbotts Dairies of Penn., Inc., 788 F.2d 143, 147–49 (3d Cir. 1986) (implicitly

adopting the articulated business justification test set forth in Lionel and adding the

“good faith” requirement).

       24.     Once debtors articulate a valid business justification, their decision to sell property

out of the ordinary course of business enjoys a strong “presumption that in making a business

decision the directors of a corporation acted on an informed basis, in good faith and in an honest

belief that the action taken was in the best interests of the company.” In re Integrated Res. Inc.,

147 B.R. 650, 656 (S.D.N.Y. 1992) (quoting Smith v. Van Gorkom, 488 A.2d 858, 872 (Del.

1985)). Therefore, any party objecting to a debtor’s proposed asset sale must make a showing of

“bad faith, self-interest, or gross negligence,” as courts are loath to interfere with corporate

decisions absent such a showing. See id. at 656; see also In re Promise Healthcare Group, LLC,

et al., Case No. 18-12491 (CSS) [D.I. 770] (order approving the private sale of the Debtors’ certain

Louisiana facilities upon the Debtors’ showing they properly exercised their business judgment

and set forth sound business justifications for pursuing such a private sale, having marketed the

private sale and showing that the purchaser was the only bidder for the Louisiana facilities that

could close a sale promptly on terms favorable to the Debtors).

       25.     It is well settled that the sale of assets outside of the ordinary course of business by

means of a private sale can, and in appropriate cases should, be approved. See, e.g., In re Bakalis,

220 B.R. 525, 531 (Bankr. E.D.N.Y. 1998) (“Unlike judicial sales under the former Bankruptcy

Act, the sale of estate property under the Bankruptcy Code is conducted by a trustee, who has

ample discretion… to conduct public or private sales of estate property.”) (internal quotations and

citations omitted); In re Dewey & LeBeouf, Case No. 12-12321 (MG), 2012 WL 5386276, at *6

(Bankr. S.D.N.Y. Nov. 1, 2012) (authorizing private sale of art collection because the debtor


                                                 12

EAST\171629886.1
                Case 19-12606-KBO       Doc 301        Filed 01/16/20    Page 13 of 21



established a good business reason to proceed by private sale); Penn Mut. Life Ins. Co. v.

Woodscape Ltd. P’ship (In re Woodscape Ltd. P‘ship), 134 B.R. 165, 174 (Bankr. D. Md. 1991)

(noting that, with respect to sales of estate property pursuant to section 363 of the Bankruptcy

Code, “[t]here is no prohibition against a private sale… and there is no requirement that the sale

be by public auction.”); see also In re Promise Healthcare Group, LLC, et al., Case No. 18-12491

(CSS) [D.I. 426, 770, and 778] (orders approving the private sale of the Debtors’ Louisiana

facilities and their St. Alexius facility outside the ordinary course of business).

          26.    The Debtors, in their business judgment, and in consultation with the Consultation

Parties, believe that the sale of the Winnipeg Property to the Purchaser represents the fair market

value for the Winnipeg Property under the circumstances of these cases. Furthermore, the Debtors

believe, given that (a) thus far, no other expressions of interest or bids have been received, and (b)

nothing in the Purchase Agreement prohibits the Debtors from consummating any alternative

transaction that in the Debtors’ business judgement will maximize the value of their estates. The

Debtors believe in their business judgment and in consultation with the Consultation Parties that

it is unlikely the Auction will lead to a higher or otherwise better bid for the Winnipeg Property.

Accordingly, the Debtors respectfully submit that the proposed private sale of the Winnipeg

Property to the Purchaser should be approved.

C.        Any Sale Should be Approved Free and Clear of Liens, Interests and Encumbrances.

          27.    Under section 363(f) of the Bankruptcy Code, a debtor in possession may sell

property free and clear of any lien, claim, interest or encumbrance in such property if, among other

things:

                 (1)    applicable nonbankruptcy law permits sale of such property free and
                        clear of such interest;
                 (2)    such entity consents;


                                                  13

EAST\171629886.1
             Case 19-12606-KBO          Doc 301       Filed 01/16/20    Page 14 of 21



               (3)     such interest is a lien and the price at which such property is sold is
                       greater than the aggregate value of all liens on such property;
               (4)     such interest is in bona fide dispute; or
               (5)     such entity could be compelled, in a legal or equitable proceeding,
                       to accept a money satisfaction of such interest.

11 U.S.C. § 363(f).

       28.     Because section 363(f) is stated in the disjunctive, satisfaction of any one of its five

requirements will suffice to warrant approval of the proposed sale. See In re Collins, 180 B.R. 447,

450 (Bankr. E.D. Va. 1995) (“Section 363(f) is phrased in the disjunctive, such that only one of

the enumerated conditions must be met in order for the Court to approve the proposed sale”);

Scherer v. Fed. Nat’l Mortg. Ass’n (In re Terrace Chalet Apts., Ltd.), 159 B.R. 821, 827 (N.D. Ill.

1993) (sale extinguishes liens under section 363(f) as long as one of the five specified exceptions

applies).

       29.     The Debtors will serve notice of the Motion on the Office of the United States

Trustee, the Committee, the DIP Agent, the Prepetition Term Loan Agent, the Prepetition ABL

Agent, and applicable taxing authorities, and each will have an opportunity to object to the private

sale, and the Debtors expect to obtain the consent of the DIP Agent, Prepetition ABL Agent, and

Prepetition Term Loan Agent, such that section 363(f)(2) will apply. The Debtors contend that no

other party asserts or holds a valid, perfected lien on the Winnipeg Property. Accordingly, to the

extent any party contends that it holds a valid lien on the Winnipeg Property, such lien is subject

to bona fide dispute, and the Debtors may sell the Winnipeg Property free and clear of such

purported lien, under section 363(f)(4) of the Bankruptcy Code. Therefore, the Debtors request

that the private sale be approved free and clear of all encumbrances and interests, with the proceeds

of the Sale being distributed in accordance with the terms of the Final DIP Order.




                                                 14

EAST\171629886.1
             Case 19-12606-KBO         Doc 301       Filed 01/16/20    Page 15 of 21



D.     The Sale is Proposed in Good Faith.

       30.     Section 363(m) of the Bankruptcy Code provides:

               The reversal or modification on appeal of an authorization under subsection
               (b) or (c) of this section of a sale or lease of property does not affect the
               validity of a sale or lease under such authorization to an entity that
               purchased or leased such property in good faith, whether or not such entity
               knew of the pendency of the appeal, unless such authorization and such sale
               or lease were stayed pending appeal.

11 U.S.C. § 363(m).

       31.     Section 363(m) “reflects the . . . ‘policy of not only affording finality to the

judgment of the bankruptcy court, but particularly to give finality to those orders and judgments

upon which third parties rely.’” Abbotts Dairies of Penn., Inc., 788 F.2d at 147 (quoting Hoese

Corp. v. Vetter Corp. (In re Vetter Corp.), 724 F.2d 52, 55 (7th Cir. 1983)). See also United States

v. Salerno, 932 F.2d 117, 123 (2d Cir. 1991) (noting that section 363(m) furthers the policy of

finality in bankruptcy sales and “assists bankruptcy courts in maximizing the price for assets sold

in such proceedings”); In re Stein & Day, Inc., 113 B.R. 157, 162 (Bankr. S.D.N.Y. 1990) (same).

       32.     While the Bankruptcy Code does not define “good faith”, some courts have held

that a good faith purchaser is one who “purchases the assets for value, in good faith, and without

notice of adverse claims.” Hardage v. Herring Nat'l Bank, 837 F.2d 1319, 1323 (5th Cir. 1988)

(quoting Willemain v. Kivitz (In re Willemain), 764 F.2d 1019, 1023 (4th Cir. 1985)). Furthermore,

the good faith status of a purchaser can be destroyed with evidence of “fraud, collusion between

the purchaser and other bidders or the trustee, or an attempt to take grossly unfair advantage of

other bidders.” TMT Procurement Corp. v. Vantage Drilling Co. (In re TMT Procurement Corp.),

764 F.3d 512, 521 (5th Cir. 2014).

       33.     The private sale has been proposed in good faith. The Purchase Agreement was

the product of extensive good faith, arm’s length negotiations between the Debtors, on the one

                                                15

EAST\171629886.1
             Case 19-12606-KBO         Doc 301       Filed 01/16/20   Page 16 of 21



hand, and the Purchaser, on the other, and was negotiated with the active involvement of the

Debtors’ Consultation Parties and professionals. The Debtors believe and submit that the sale of

the Winnipeg Property to the Purchaser pursuant to the terms and conditions of the Purchase

Agreement is not the product of collusion or bad faith. No evidence suggests that the Purchase

Agreement is anything but the product of arm’s length negotiations between the Debtors, the

Purchaser, and their respective professional advisors. In connection with approval of the proposed

private sale, the Debtors request that the Court make a finding that the Purchaser is a good faith

purchaser and entitled to the protections of section 363(m) of the Bankruptcy Code.

       34.     Furthermore, the Debtor are unaware of any circumstances or facts that could be

perceived as or that the Purchaser or any other party colluded.

II.    THE ASSUMPTION AND ASSIGNMENT OF THE ASSUMED CONTRACTS ARE
       WARRANTED UNDER SECTION 365 OF THE BANKRUPTCY CODE

A.     Assumption and Assignment of the Assumed Contracts are Within Debtors’ Business
       Judgment.

       35.     At this time, the Seller and Purchaser have not determined which executory

contracts, if any, will be Assumed Contracts, as contemplated by the Purchase Agreement.

However, to the extent such agreements are assumable and assignable, in the exercise of its

business judgment, the Seller may assume the Assumed Contracts and the obligations thereunder,

and to subsequently assign the Assumed Contracts to the Purchaser. Section 365 of the Bankruptcy

Code provides as follows:

       (a) Except as provided in . . . subsections (b), (c), and (d) of this section, the
           trustee, subject to the court’s approval, may assume or reject any executory
           contract or unexpired lease of the debtor.

11 U.S.C. § 365(a).




                                                16

EAST\171629886.1
             Case 19-12606-KBO          Doc 301       Filed 01/16/20    Page 17 of 21



       36.     Accordingly, section 365 authorizes the proposed assumption of the Assumed

Contracts by Debtors. The assumption of a contract by a debtor is subject to review under the

business judgment standard. In re Federated Dept. Stores, Inc., 131 B.R. 808, 811 (S.D. Ohio

1991) (“Courts traditionally have applied the business judgment standard in determining whether

to authorize the rejection of executory contracts and unexpired leases”). If a debtor’s business

judgment has been reasonably exercised, a court should approve the assumption or rejection of the

contracts. See, e.g., NLRB v. Bildisco and Bildisco, 465 U.S. 513, 523 (1984); Grp. of Institutional

Investors v. Chicago M. St. P. & P.R.R. Co., 318 U.S. 523 (1943); In re Market Square Inn, Inc.,

978 F.2d 116, 121 (3d Cir. 1992) (holding that the “resolution of [the] issue of assumption or

rejection will be a matter of business judgment”).

       37.     The business judgment rule shields a debtor’s management from judicial second-

guessing. Id.; In re Johns-Manville Corp., 60 B.R. 612, 615–16 (Bankr. S.D.N.Y. 1986) (“[T]he

Code favors the continued operation of a business by a debtor and a presumption of reasonableness

attaches to a debtor’s management decisions.”). Once a debtor articulates a valid business

justification, “[t]he business judgment rule ‘is a presumption that in making a business decision

the directors of a corporation acted on an informed basis, in good faith and in the honest belief that

the action was in the best interests of the company.’” In re Integrated Res., Inc., 147 B.R. 650, 656

(S.D.N.Y. 1992) (quoting Smith v. Van Gorkom, 488 A.2d 858, 872 (Del. 1985)). Indeed, when

applying the business judgment rule, courts show great deference to a debtor’s decision to assume

a contract. See Summit Land Co. v. Allen (In re Summit Land Co.), 13 B.R. 310, 315 (Bankr. D.

Utah 1981) (absent extraordinary circumstances, court approval of a debtor’s decision to assume

an executory contract “should be granted as a matter of course”). Thus, this Court should approve

the assumption of the Assumed Contracts, if the Debtors are able to demonstrate a sound business


                                                 17

EAST\171629886.1
             Case 19-12606-KBO         Doc 301       Filed 01/16/20   Page 18 of 21



justification for doing so. See In re Lionel Corp., 722 F.2d 1063, 1071 (2d Cir. 1983); In re

Delaware Hudson Ry. Co., 124 B.R. 169, 179 (Bankr. D. Del. 1991).

B.     Cure Amounts, if Any, will be Paid before Assignment.

       38.     The Debtors believe that the maintenance and service contracts related to the

Winnipeg Property that may be potentially assumed are paid to date. However, to the extent that

an agreement must be assumed and there is indeed a default for which cure is required, the Seller

will pay all cure amounts from the funds received from the sale. Section 365 of the Bankruptcy

Code provides as follows:

       (b)(1) If there has been a default in an executory contract or unexpired lease of the
       debtor, the trustee may not assume such contract or lease unless, at the time of
       assumption of such contract or lease, the trustee:
               (A) cures, or provides adequate assurance that the trustee will promptly cure
               such default;
               (B) compensates or provides adequate assurance that the trustee will
               promptly compensate, a party other than the debtor to such contract or lease,
               for any actual pecuniary loss to such party resulting from such default; and
               (C) provides adequate assurance of future performance under such contract
               or lease. . . .

11 U.S.C. § 365(b)(1).

       39.     Accordingly, section 365 authorizes the proposed assumption of the Assumed

Contracts, provided that any defaults under the Assumed Contracts are cured, or adequate

assurance is given by the debtor that the default will be promptly cured. As the counterparties to

the potential Assumed Contracts will be served with this Motion, they will have the opportunity

to object if they believe such contracts have not otherwise been cured.

C.     The Purchaser can Demonstrate Adequate Assurance of Future Performance.

       40.     Section 365 of the Bankruptcy Code provides that the trustee (or debtor-in-

possession) may assign an executory contract or unexpired lease if (i) such contract or lease is


                                                18

EAST\171629886.1
             Case 19-12606-KBO          Doc 301      Filed 01/16/20   Page 19 of 21



assumed in accordance with the Bankruptcy Code and (ii) adequate assurance of future

performance by the assignee is provided. 11 U.S.C. § 365(f)(2).

       41.     The words “adequate assurance of future performance” must be given a “practical,

pragmatic construction” in “light of the proposed assumption.” In re Fleming Cos., 499 F.3d 300,

307 (3d Cir. 2007) (quoting Cinicola v. Scharffenberger, 248 F.3d 110, 120 n. 10 (3d Cir. 2001);

see Carlisle Homes, Inc. v. Arrari (In re Carlisle Homes, Inc.), 103 B.R. 524, 538 (Bankr. D.N.J.

1989); In re Natco Indus., Inc., 54 B.R. 436, 440 (Bankr. S.D.N.Y. 1985) (adequate assurance of

future performance does not mean absolute assurance that debtor will thrive and pay rent); In re

Bon Ton Rest. & Pastry Shop, Inc., 53 B.R. 789, 803 (Bankr. N.D. Ill. 1985) (“[A]lthough no

single solution will satisfy every case, the required assurance will fall considerably short of an

absolute guarantee of performance.”).

       42.     Among other things, adequate assurance may be given by demonstrating the

assignee’s financial health and experience in managing the type of enterprise or property assigned.

See In re Bygaph, Inc., 56 B.R. 596, 605–06 (Bankr. S.D.N.Y. 1986) (adequate assurance of future

performance is present when prospective assignee of a lease from debtor has financial resources

and has expressed a willingness to devote sufficient funding to business in order to give it strong

likelihood of succeeding; chief determinant of adequate assurance is whether rent will be paid).

The Debtors believe, by virtue of the contemplated sale, that the Purchaser is financially healthy

and will be able to perform any obligations under the Assumed Contracts.

                        WAIVER OF BANKRUPTCY RULE 6004(h)

       43.     The Debtors respectfully request that the Court waive the fourteen (14) day stay

period under Bankruptcy Rule 6004(h). Timely consummation of the proposed sale is of critical

importance to both the Debtors and the Purchaser, and is vital to the Debtors’ efforts to maximize


                                                19

EAST\171629886.1
             Case 19-12606-KBO          Doc 301       Filed 01/16/20   Page 20 of 21



the value of the Debtors’ estates. Accordingly, the Debtors hereby request that the Court waive

the fourteen (14) day stay period under Bankruptcy Rule 6004(h).

                                             NOTICE

       44.     Notice of this Motion will be provided to: (i) the Office of the United States Trustee

for the District of Delaware; (ii) the United States Attorney for the District of Delaware; (iii)

applicable Taxing Authorities; (iv) counsel to the Committee; (v) the Securities and Exchange

Commission; (vi) the Purchaser; (vii) the counterparties to the potential Assumed Contracts; (viii)

Colliers and JLL, as the Seller’s co-real estate agents; (ix) Capital, as the Purchaser’s real estate

agent; (x) Schulte Roth & Zabel LLP and Landis Rath & Cobb LLP, co-counsel to Blue Torch

Finance, LLC; (xi) King & Spalding LLP, counsel to Luminus Energy Partners Master Fund, Ltd.;

(xii) Goldberg Kohn Ltd. and Morris, Nichols, Arsht & Tunnell LLP, co-counsel to MidCap

Funding IV Trust; (xiii) any party that has requested notice pursuant to Bankruptcy Rule 2002;

and (xiv) any other party entitled to notice of this Motion. The Debtors respectfully submit that

no other or further notice of this Motion is required.

                           [Remainder of Page Intentionally Left Blank]




                                                 20

EAST\171629886.1
             Case 19-12606-KBO         Doc 301       Filed 01/16/20   Page 21 of 21



       WHEREFORE, the Debtors respectfully request that this Court (i) enter the Proposed

Order, substantially in the form of attached hereto as Exhibit A, granting the relief requested in

this Motion, and (ii) grant such other and further relief as this Court may deem just and proper.

Dated: January 16, 2020                 Respectfully submitted,
       Wilmington, Delaware
                                        DLA PIPER LLP (US)

                                        /s/ Stuart M. Brown
                                        Stuart M. Brown (DE 4050)
                                        Matthew S. Sarna (DE 6578)
                                        1201 North Market Street, Suite 2100
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 468-5700
                                        Facsimile: (302) 394-2341
                                        Email: stuart.brown@us.dlapiper.com
                                                matthew.sarna@us.dlapiper.com

                                        -and-

                                        Richard A. Chesley (admitted pro hac vice)
                                        Jamila Justine Willis (admitted pro hac vice)
                                        1251 Avenue of the Americas
                                        New York, New York 10020
                                        Telephone: (212) 335-4500
                                        Facsimile: (212) 335-4501
                                        Email: richard.chesley@us.dlapiper.com
                                               jamila.willis@us.dlapiper.com




                                        Counsel to the Debtors




                                                21

EAST\171629886.1
